Citation Nr: 1500192	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right eye corneal scarring with loss of vision, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1997. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The claim was remanded by the Board in May 2013, November 2013, and August 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected right eye disability is manifested by, at worst, distant visual acuity with correction to 20/40 or better.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for a right eye disability have not been met. 38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.951, 4.1, 4.2, 4.7, 4.79, 4.80, 4.83a, Table V, 4.84a, Diagnostic Code 6077 (effective prior to December 10, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in an October 2008 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examinations, and statements from the Veteran.    

Additionally, as noted above, the Veteran's claim has been remanded three times.  First, in May 2013, the claim was remanded in order to provide the Veteran with a new VA examination to determine the current severity of his service-connected right eye disability.  The remand also required the RO to properly evaluate his disability under the correct Diagnostic Code criteria, since the Veteran filed his claim in September 2008, prior to the December 10, 2008 effective date of the revised criteria.  Then, in November 2013, the Board found that the RO had not substantially complied with previous directives, and the Board remanded the claim in order to provide the Veteran with adequate notice regarding an examination for his service-connected disability and to schedule an examination.  However, in August 2014, the claim was returned to the Board and the Board again found that the RO had not substantially complied with the previous directives.  Specifically, the Board found that the RO had failed to provide the Veteran with the appropriate notice regarding the need to attend the schedule VA examination and the consequences to the claim if the Veteran failed to report to the examination.  The Board also required the RO to schedule the Veteran for a new VA examination to determine the current severity of his right eye disability.  The notice was provided to the Veteran in September 2014 and the Veteran was afforded a VA examination in September 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected left eye disability currently is evaluated as 20 percent disabling effective December 19, 1997, under 38 C.F.R. § 4.79, Diagnostic Code 6077. The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's increased rating claim for a left eye disability was received in September 2008, the revised rating criteria are inapplicable.

The former rating criteria for evaluating eye disabilities, in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The former rating criteria for evaluating eye disabilities also provided that, where service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the non-service-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former Diagnostic Code 6077, a 20 percent rating was assigned for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40.  Diagnostic Code 6077 provides a 30 percent rating for impairment of central visual acuity when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (effective prior to December 10, 2008).

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (effective prior to December 10, 2008).  When a Veteran is entitled to disability compensation in only 1 eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye. 38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  A disability rating of 40 percent is warranted when service connection is in effect in only 1 eye if there is anatomical loss of that eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

The Veteran underwent a VA examination in January 2010 regarding his claim for increase for right eye corneal scarring.  The Veteran told the examiner that he was hit a number of times in his right eye with an applantation tonometer tip.  He told the examiner that, since that time, he has had decreased vision due to the scarring.  The examiner noted that the multiple "central stromal scars" on the Veteran's right eye are consistent in size with a tonometer tip.  The examiner described the injury as stable and noted that the Veteran was not receiving treatment for the residuals.  There was no history of hospitalizations, surgery, or incapacitating periods due to the eye disease.  The Veteran reported visual symptoms including glare, blurring, photophobia, and haloes.  The Veteran's fundoscopic examination findings were normal, and there was no visual field defect.  The Veteran's right eye slit lamp findings were abnormal.  But, the Veteran's lids were normal, his sclera/conjunctiva was normal and quiet, the cornea showed multiple semi-circular white opacities in the central stroma, the anterior chamber was deep and quiet, the iris was normal, and the lens was clear and intact.

The examiner reiterated that the Veteran has scarring of the central cornea of his right eye and stated that "it is probable that the scars have resulted in a certain amount of decreased vision in the right eye."  The examiner noted that the Veteran's scarring has a "small impact" on the Veteran's vision function.  The examiner found that the Veteran will experience more glare symptoms, which affects driving at night and on bright days.  He noted that the Veteran will also experience a mild amount of blurred vision with the right eye.  Finally, the examiner remarked that the Veteran's condition is relieved due to the Veteran's normal left eye vision.  

In September 2014, per the instructions of the August 2014 remand, the Veteran was afforded another VA examination regarding the manifestations and severity of his service-connected right eye disability.  The examiner reviewed the claims file and the Veteran's VA treatment records.  The Veteran asserted that his right eye disability affects the use of his right eye peripheral vision.  He also complained of migraines and told the examiner that he believes the migraines are related to his eye disability.

Upon examination, the Veteran had uncorrected distant visual acuity equivalent to 20/70 in the right eye and near visual acuity to 20/50 or better.  His corrected distant and near visual acuity was 20/40 or better.  The Veteran's pupil dilated to 5 millimeters and was reactive to light.  There was no anatomic loss, light perception only, extremely poor vision, or blindness in his right eye.  Additionally, there was no corneal irregularity that results in severe irregular astigmatism or diplopia in the right eye, and his right eye pressure was 11.  The Veteran's right eye lids, lashes, conjunctiva, sclera were normal upon examination; however, the examiner noted a faint central scar of 4.5 millimeters in the Veteran's right cornea.  The remainder of the Veteran's slit lamp and external eye examination of the right eye was normal.  There was no visual field defect in the right eye.  The examiner found that the Veteran has a corneal scar in the right eye but that there is no decrease in acuity or visual impairment.  The examiner additionally determined that there is no functional impact of the Veteran's right eye corneal scarring on his ability to work.  The examiner also opined that there was no impairment in eye muscle function and that the scar does not necessitate rest or result in any episodic incapacity.  Finally, the examiner stated that it is not likely that the migraines are a result of the right eye corneal scar

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for the Veteran's service-connected right eye disability.  The Veteran has contended that he is entitled to an increased rating, but the record evidence does not support his assertions regarding a worsening of his service-connected right eye disability.  The evidence indicates instead that the Veteran's service-connected right eye disability has been manifested by, at worst, distant visual acuity in the right eye equivalent to 20/70 and corrected visual acuity in the right eye equivalent to 20/40 or better.  Because service connection is not in effect for a left eye disability, the Veteran's visual acuity in the left eye is considered 20/40 for rating purposes.  See 38 C.F.R. § 4.75(c).  This equates to a 20 percent rating for the Veteran's service-connected right eye disability under the former rating criteria for evaluating eye disabilities.  See 38 C.F.R. §§ 4.79, 4.83a, Table V, 4.84a, Diagnostic Code 6079 (effective prior to December 10, 2008).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right eye corneal scarring; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered whether the Veteran's right eye corneal scarring with loss of vision presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for hi right eye corneal scarring with loss of vision contemplates the effects the Veteran's disability has on his visual acuity and no additional symptoms have been shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the January 2010 VA examiner noted that the Veteran's reduced visual acuity affects his ability to drive at night and in bright daylight, there is no evidence and the Veteran does not assert, that he is unemployable.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a disability rating greater than 20 percent for right eye corneal scarring with loss of vision is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


